Citation Nr: 1003134	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  09-14 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to a compensable evaluation for perforation of 
the left eardrum.

2.	Entitlement to a compensable evaluation for residuals of a 
fracture of the 4th and 5th metacarpals of the right hand.

3.	Entitlement to an evaluation in excess of 10 percent for 
residuals of a right wrist fracture with associated 
arthritis.

4.	Entitlement to service connection for bilateral hearing 
loss, to include as secondary to service-connected 
perforation of the left eardrum. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from October 1953 to 
November 1961.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The Veteran is currently receiving the maximum rating 
available for a perforated left ear drum, and factors 
warranting extraschedular consideration are not shown.

2.	Ankylosis of the right ring and little fingers is not 
present and the Veteran's right ring and little finger 
disability has not been found to be equivalent to an 
amputation.

3.	The Veteran is current receiving the maximum evaluation 
available for limitation of motion of the right wrist; 
ankylosis of the right wrist is not demonstrated by the 
evidence of record and factors warranting extraschedular 
consideration are not shown.


CONCLUSIONS OF LAW

1.	The criteria for a compensable evaluation for service-
connected perforation of the left ear drum have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.87, Diagnostic Code 6211 (2009).

2.	The criteria for a compensable evaluation for residuals of 
a fracture of the 4th and 5th metacarpals of the right hand 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.71(a), Diagnostic Codes 5227, 5230 
(2009).

3.	The criteria for an evaluation in excess of 10 percent for 
residuals of a right wrist fracture with associated 
arthritis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.71(a), Diagnostic Code 
5215 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  See 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in July 2008.  The 
RO's April 2008 notice letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  The July 2008 notice letter also informed the 
Veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  Finally the letter advised him what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

Service treatment records have been associated with the 
claims file.  All post-service VA treatment records and 
reports have also been obtained.  The Veteran has not 
identified any additional records that should be obtained 
prior to a Board decision.  Therefore, VA's duty to assist 
the Veteran in obtaining records has been satisfied.  The 
Veteran was afforded VA examinations in May 2008 to determine 
the severity of the disabilities on appeal.  See 38 U.S.C.A. 
§ 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2009); Wells 
v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The May 
2008 evaluations were adequate for rating purposes, as they 
involved a review of the Veteran's claims folder and medical 
history as well as a thorough physical examination of the 
Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007). 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period.  Further, 
the Board must evaluate the medical evidence of record since 
the filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see 
also Fenderson v. West, 12 Vet. App. 119 (1999).

Perforation of the Left Eardrum

The Veteran's service-connected perforation of the left ear 
drum is currently evaluated as noncompensable pursuant to 38 
C.F.R. § 4.87, Diagnostic Code 6211 (2009).  The Veteran 
contends his left ear disorder warrants a compensable 
evaluation.  However, the Board observes a noncompensable 
evaluation is the only rating available under Diagnostic Code 
6211.  Consequently, the Veteran is not entitled to an 
increased or compensable rating for this disability under the 
schedular criteria.  Furthermore, as the Veteran has a 
separate appeal pending with respect to hearing loss as 
secondary to his service-connected perforation of the left 
eardrum, the Board will not address whether the Veteran 
suffers from compensable hearing loss as a consequence of his 
current left ear disorder.  See generally 38 C.F.R. § 4.85 
(2009).

Residuals of a Fracture to the 4th and 5th Metacarpals of the 
Right Hand

The Veteran's right ring finger and little finger have been 
evaluated together as noncompensably disabling pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5227 for ankylosis of these 
digits.  Under this Diagnostic Code, a maximum noncompensable 
evaluation is warranted for favorable or unfavorable 
ankylosis of either the major or minor right or little 
finger.  The Board notes that Diagnostic Code 5230, 
pertaining to limitation of motion of the right or little 
finger, also provides for a maximum noncompensable evaluation 
for both the major and minor hand.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5230 (2009).  A higher schedular evaluation 
would only be warranted if ankylosis of the right and little 
fingers was present (see 38 C.F.R. § Diagnostic Codes 5219 
and 5223) or the ring and little fingers were amputated (see 
38 C.F.R. § 4.71a, Diagnostic Codes 5155 and 5156).

However, in reviewing the records, the Veteran's ring and 
little finger disabilities cannot be considered equivalent to 
amputations, he still has his ring and little fingers and he 
still has function in all parts of the fingers, even if he 
does have pain on use and limited motion.  See May 2008 VA 
examination.  In this regard, the May 2008 VA examination 
report reflects the Veteran has diminished grip and grasp, 
and irritation on repetitive use, but no swelling or other 
deformity of the right hand.  Furthermore, the record fails 
to demonstrate the Veteran suffers from either favorable or 
unfavorable ankylosis of the ring and little fingers.  

As such, the Board finds that entitlement to a compensable 
evaluation for the Veteran's right ring and little finger 
disabilities has not been established.  The evidence does not 
demonstrate that the Veteran suffers from ankylosis of the 
ring and little fingers or that the service-connected right 
ring and little finger disabilities have resulted in an 
inability to use these fingers equivalent to amputation.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for an increased 
evaluation, and the benefit of the doubt rule does not apply.  
See 38 U.S.C.A. § 5107 (West 2002).

Residuals of a Right Wrist Fracture with Associated Arthritis

The Veteran's arthritis of the right wrist is currently 
evaluated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5215, pertaining to limitation of 
motion of the wrist.  Under this Diagnostic Code, 10 percent 
is the maximum schedular evaluation available for limitation 
of the wrist, whether of the dominant or non-dominant 
extremity.  A higher evaluation is not warranted unless 
ankylosis is present in the wrist.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5214 (2009).  However, there is no evidence 
to demonstrate the Veteran suffers from ankylosis of the 
right wrist.  In this regard, a May 2008 VA orthopedic 
examination notes the Veteran suffers from pain and 
tenderness with a diagnosis of mild arthritis.  However, no 
ankylosis of the right wrist is noted.  As such, a higher 
evaluation is not warranted for the Veteran's right wrist 
disability.  

Additional Considerations

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disabilities is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
disabilities on appeal with the established criteria found in 
the rating schedule for these disabilities show that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology.

As the first prong of Thun has not been satisfied, the Board 
therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

A compensable evaluation for a perforated left eardrum is 
denied.

A compensable evaluation for residuals of a fracture of the 
4th and 5th metacarpals of the right hand.

An evaluation in excess of 10 percent for residuals of a 
right wrist fracture with associated arthritis is denied.


REMAND

VA must notify claimants seeking VA benefits what information 
or evidence is needed in order to substantiate a claim, and 
VA has a duty to assist claimants by making reasonable 
efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. § 3.159; 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, no VCAA notification letter has been sent with 
regard to the evidence needed to substantiate a claim for 
service connection for bilateral hearing loss.  Accordingly, 
the Board concludes that this case must be remanded for 
compliance with the required notice and duty to assist 
provisions because it would be potentially prejudicial to the 
Veteran if the Board were to proceed with a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As the 
Board cannot rectify this procedural deficiency on its own, 
see Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), this matter must be 
remanded for further development.

In addition, in an April 2008 statement, the Veteran 
contended he suffers from hearing loss associated with his 
service-connected perforated left eardrum.  During the 
development of his claim, the Veteran was provided a VA 
audiological examination in May 2008.  The examiner noted the 
Veteran currently suffers from bilateral hearing loss and 
opined that such hearing loss is not directly related to the 
Veteran's active service.  However, the May 2008 VA examiner 
did not provide an etiological opinion as to whether the 
Veteran's current hearing loss is proximately due to, or 
chronically worsened by, his service-connected perforated 
left eardrum.

The Court of Appeals for Veteran Claims (Court) has held that 
once VA undertakes a duty to provide a medical examination, 
due process requires VA to notify the claimant prior to the 
adjudication of the claim of any inability to obtain evidence 
sought (including a VA examination with medical opinion 
addressing all theories of entitlement raised by the 
Veteran).  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 
(2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 
(1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) 
(emphasizing the Board's duty to return an inadequate 
examination report "if further evidence or clarification of 
the evidence... is essential for a proper appellate 
decision").  As such, the Veteran must be provided a new VA 
examination to determine whether his current bilateral 
hearing loss is etiologically related to his service-
connected perforated left eardrum.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Provide the Veteran all notice and duty to 
assist obligations with regard to the 
Veteran's claim for service connection for 
bilateral hearing loss, to include as 
secondary to service-connected perforation 
of the left eardrum.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

2.	Schedule the Veteran for a VA audiological 
examination for the purpose of 
ascertaining the nature and etiology of 
any current hearing loss.  The claims 
file, including this REMAND, must be made 
available to the examiner for review, and 
the examination report should reflect that 
such review was accomplished.  The 
examination should include a review of the 
Veteran's pertinent medical history and 
current complaints, as well as a 
comprehensive clinical evaluation.  All 
clinically indicated tests should be 
performed.  After reviewing the record and 
examining the Veteran, the examiner should 
answer whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), that any current hearing loss:

i.	is proximately due to the Veteran's 
service-connected perforated left 
eardrum;

ii.	has been aggravated beyond its normal 
progression by the Veteran's service-
connected perforated left eardrum.

3.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


